706 N.W.2d 11 (2005)
474 Mich. 925
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Raymond A. McCULLER, Defendant-Appellant.
Docket No. 128161, COA No. 250000.
Supreme Court of Michigan.
November 28, 2005.
By order of September 15, 2005, the application for leave to appeal the January *12 11, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Drohan (Docket No. 127489), 472 Mich. 881, 693 N.W.2d 823 (2005). On order of the Court, the application having been given further consideration, we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall file supplemental briefs within 28 days of the date of this order addressing the effect, if any, of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), on the prison sentence imposed in this case. The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae on the intermediate sanction cell issue by January 4, 2006.